Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
This Agreement (“Agreement”) is entered into as of this 20th day of March 2011,
between Marc Gordon (the “Executive”) and Morgans Hotel Group Co. (the
“Company”), on its own behalf and on behalf of its parents, subsidiaries and
affiliates and their respective predecessors, successors and assigns.
WHEREAS, the Company and the Executive (collectively referred to as the
“Parties”) are parties to an Amended and Restated Employment Agreement dated
April 2008, that expires on April 1, 2011 (the “Employment Agreement”); and
WHEREAS, the Company and the Executive have agreed upon and wish to confirm the
various arrangements relating to Executive’s separation from employment with the
Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the Parties agree as
follows:
Resignation and Benefits
1. The Executive’s employment with the Company will end effective as of April 1,
2011 (the “Separation Date”). The Executive, upon the Company’s execution of
this Agreement, will resign from the Board of the Company and of any
subsidiaries or affiliates, effective immediately.
2. The Company shall provide the Executive with the consideration described
below, subject to the conditions set forth below. The consideration to be
provided is in full satisfaction of the Company’s obligations under the
Employment Agreement and any policy or practice of the Company.

 

 



--------------------------------------------------------------------------------



 



(a) Severance Payment. The Company shall pay the Executive a lump sum payment of
$2,069,600, less required deductions, within 10 business days after the
Effective Date of this Agreement, as defined below.
(b) Monthly Consulting Payments. During each of the nine months beginning in
April, 2011 and continuing until December, 2011 (the “consulting period”), the
Executive shall receive a consulting payment in the gross amount of $66,666, for
a total during the nine months of $600,000. Payment will be made on or before
the 15th day of each month and will be made to the Executive or such other
“doing business as” entity of the Executive’s as he may direct. In consideration
of such payments, the Executive agrees to make himself available to the Company
during the consulting period to provide consulting services to the Company,
including responding to requests by the Company for information concerning
matters involving facts or events relating to the Company that may be within his
knowledge. All such payments will be less required deductions.
(c) Lump Sum Payment. Within 10 business days after January 1, 2012, the Company
will pay the Executive $300,000, less required deductions. Payment will be made
to the Executive or such other “doing business as” entity of the Executive’s as
he may direct.
(d) Stock. All Company equity awards granted to the Executive prior to the date
of this Agreement shall immediately vest upon the Effective Date, and all vested
stock options and stock appreciation rights held by Executive as of the date of
this Agreement shall remain exercisable for the lesser of the remainder of their
term or 12 months after April 1, 2011.

 

-2-



--------------------------------------------------------------------------------



 



(e) Continuing Medical and Life Insurance. The Executive will be eligible to
elect continuation coverage under COBRA. If the Executive elects COBRA
continuation coverage, the Company shall, for up to a maximum of 24 months, pay
for that portion of Executive’s cost of continuing COBRA coverage such that
Executive’s monthly cost of coverage is no more than $558 per month. The Company
will make arrangements to extend until March 31, 2012 the $10,000 coverage under
Guardian Life Insurance that is currently provided to the Executive or, in the
alternative, comparable coverage.
(f) Other Payments. The Executive will be paid at his current salary rate
through April 1, 2011. The Company will pay the Executive for one accrued unused
vacation day. The Company will also reimburse the Executive for his attorneys’
fees incurred in connection with the matters relating to this Agreement in an
amount not to exceed $35,000. The Executive may submit within 20 days of the
Effective Date requests for reimbursement of business expenses incurred by him
prior to the date of this Agreement, which will be processed and reimbursed to
the extent eligible for reimbursement under the Company’s expense reimbursement
policy and practice.
3. The Executive expressly understands and agrees that the consideration
received by him pursuant to this Agreement shall be in lieu of any and all other
amounts to which the Executive might be, is now or may become entitled from the
Company and, without limiting the generality of the foregoing, the Executive
hereby expressly waives any right or claim that he may have or assert to payment
for back pay, equity grants, front pay, interest, bonuses, severance, damages,
accrued vacation, accrued sick leave, medical, dental, optical or
hospitalization benefits, pension plan contributions, 401(k) plan contributions,
education benefits, life insurance benefits, compensatory time, outplacement,
severance pay and/or attorneys’ fees.

 

-3-



--------------------------------------------------------------------------------



 



4. By entering into this Agreement, the Company does not admit and specifically
denies, any liability, wrongdoing or violation of any law, statute, regulation
or policy, and it is expressly understood and agreed that this Agreement is
being entered into solely for the purpose of amicably resolving all matters of
any kind whatsoever between the Executive and the Company.
5. The Executive hereby represents that he has not filed any action, complaint,
charge, grievance or arbitration against the Company.
Waivers and Releases
6. The Executive acknowledges and agrees that, in consideration of the Company
entering into this Agreement and for other good and valuable consideration, the
Executive, on behalf of himself and his heirs, executors, administrators,
successors and assigns, hereby knowingly and voluntarily waives, releases, and
discharges Morgans Hotel Group Co., its subsidiaries and affiliates and their
respective predecessors, successors, assigns, representatives, officers,
directors, agents and employees (the “Releasees”), from whatever claims,
charges, actions, and causes of action he may have against the Releasees,
whether known or unknown, from the beginning of time through the date of this
Agreement based upon any matter, cause or thing whatsoever.

 

-4-



--------------------------------------------------------------------------------



 



7. This Waiver and Release includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for impairment of economic opportunity,
for defamation, for intentional infliction of emotional distress, or for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, sexual orientation, or any other unlawful criterion or
circumstance. Such released claims include, but are not limited to, rights or
claims under the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Older Workers Benefit Protection Act of 1990, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1871, the Civil Rights Act of 1991, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, the New York
State Labor Law, the New York State Human Rights Law, and the New York City
Human Rights Law.
The Executive has been given up to twenty-one (21) days to consider signing this
Agreement, he has seven (7) days following his signing of this Agreement to
revoke and cancel the terms and conditions contained herein, and the terms and
conditions of this Agreement shall not become effective or enforceable until the
revocation period has expired (the “Effective Date”). The Executive further
acknowledges that he has been advised prior to signing this Agreement to consult
with, and has consulted with, an attorney of his choice concerning the terms and
conditions of this Agreement.
8. The Company hereby releases Marc Gordon from all liability to the Company and
its affiliates that any members of the Board of the Company have actual
knowledge of as of the date of the Company’s execution of this Agreement.

 

-5-



--------------------------------------------------------------------------------



 



Other Continuing Obligations
9. Unless the Executive has prior written authorization from the Company, he may
not discuss any information (whether or not Confidential Information and
Materials) about the Company or any of its or their present or former employees,
agents or clients or any aspects of his tenure as an employee of the Company or
of the termination of his relationship with the Company, with any reporter,
author, producer, or similar person or entity, or take any other action seeking
to publicize or disclose any such information in any way likely to result in
such information being made available to the general public in any form,
including books, articles, electronic communications or writings of any kind, as
well as film, videotape, audiotape or any other medium. Nothing in this
Agreement would prevent the Executive from disclosing information relating
personally to his duties, position and work history of the sort that would be
contained on a personal resume.
10. Nothing in this Agreement shall prevent or prohibit the Parties from
responding to an order, subpoena, other legal process or regulatory inquiry
directed to them or from providing truthful information to or making a filing
with a governmental or regulatory body or with the arbitration forum in
accordance with the provisions of Section 18 of this Agreement. The Executive
agrees that upon learning of any order, subpoena or other legal process seeking
information that would otherwise be prohibited from disclosure under this
Agreement, he will promptly notify the Company, in writing, directed to the
Company’s chief legal officer.

 

-6-



--------------------------------------------------------------------------------



 



11. The Executive agrees to make himself reasonably available to respond to
reasonable requests for information concerning matters involving facts or events
relating to the Company that may be within his knowledge. The Executive will
cooperate with the Company in connection with any or all future litigation or
regulatory proceedings brought by or against the Company to the extent the
Company reasonably deems the Executive’s cooperation necessary, and the
Executive will be entitled to reimbursement of reasonable out-of-pocket expenses
incurred in connection with fulfilling such cooperation obligations under this
Section.
12. As a material inducement to the Company to enter into this Agreement, the
Executive agrees that he will, at no expense to the Company, for 9 months
following the Effective Date, (i) not take any action, or fail to take any
action, that would reasonably be expected to have a material adverse impact on
the Company, its parents, subsidiaries, affiliates, partners, joint venture
partners, directors, officers, agents and employees, (ii) not, without the
consent of the Chief Executive Officer, engage in any material discussion of the
Company’s business, affairs, operations, assets, strategy or prospects with any
of the Company’s employees, officers, agents, or existing or prospective joint
venture or owner partners (including, without limitation, not have any
discussions regarding the projects described in the Company’s development
pipeline, as set forth on the most recent listing of the Company’s development
pipeline furnished to the Executive prior to the execution of this Agreement),
(iii) together with the Executive’s affiliates, not (A) initiate or otherwise
participate in any actual or threatened solicitation of proxies or written
consents to vote, seek to advise or influence any person with respect to the
voting of any securities of the Company or otherwise act or seek to control or
influence management or (B) nominate any individual for election as a director
or (iv) not, directly or indirectly, acquire voting securities of the Company
(other than by way of conversion of existing RSUs, LTIP awards and options).
Nothing in this Agreement would prevent the Executive from obtaining employment
or providing consulting services, subject to the Executive’s compliance with his
obligations under this Agreement.

 

-7-



--------------------------------------------------------------------------------



 



13. The Executive agrees that for the period through March 31, 2012, he will not
solicit anyone who is then an employee of the Company (or who was an employee of
the Company within the 12 months prior to this Agreement) to resign from the
Company or to apply for or accept employment with any other business or
enterprise (other than general advertising not specifically directed at such
current or former employees of the Company and other than Executive’s
administrative assistant).
Breach of Agreement
14. The Executive agrees that, without limiting the Company’s remedies, should
he commence, continue, join in, or in any other manner attempt to assert any
claim released in connection herewith, or otherwise violate in a material
fashion any of the terms of this Agreement, the Company shall not be required to
make any further payments to the Executive pursuant to this Agreement.
Entire Agreement
15. This Agreement contains the entire agreement between the Parties concerning
the subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations, and undertakings, whether written or oral, between
the Parties with respect thereto, including the terms of the Employment
Agreement, except that the provisions of subparagraph (c) (ii) of Section 2,
titled “Indemnification” and of subparagraphs (c) and (h) of Section 7 of the
Employment Agreement, titled “Confidential Information” and “Non-disparagement”
remain in full force and effect and are incorporated herein. This Agreement may
not be modified or amended except by a writing signed by the Parties.

 

-8-



--------------------------------------------------------------------------------



 



Severability
16. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law;
provided, however, that if any court were to find that the waiver and release of
claims set forth herein is unlawful or unenforceable, or was not entered into
knowingly and voluntarily, the Executive agrees to execute a waiver and release
in a form satisfactory to the Employer that is lawful and enforceable.
Survivorship
17. The respective rights and obligations of the Parties hereunder shall survive
any termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations.

 

-9-



--------------------------------------------------------------------------------



 



Disputes
18. (a) Mandatory Arbitration. Subject to the provisions of this Section 18, any
controversy or claim between the Executive and the Company arising out of or
relating to or concerning this Agreement (including the covenants contained in
Sections 7(c) and (h) of the Employment Agreement that are incorporated herein)
or any aspect of the Executive’s employment with the Company or the termination
of that employment (together, an “Employment Matter”) will be finally settled by
arbitration in the County of New York administered by the American Arbitration
Association (the “AAA”) under its Commercial Arbitration Rules then in effect.
However, the AAA’s Commercial Arbitration Rules will be modified in the
following ways: (i) notwithstanding any provision of the AAA rules to the
contrary, the arbitration shall be heard by a panel of three neutral
arbitrators, with each party appointing one arbitrator, who shall jointly
appoint a third, (ii) each arbitrator will agree to treat as confidential
evidence and other information presented to them, (iii) there will be no
authority to award punitive damages (and the Executive and the Company agree not
to request any such award), (iv) the optional Rules for Emergency Measures of
Protection will apply, (v) there will be no authority to amend or modify the
terms of this Agreement (and the Executive and the Company agree not to request
any such amendment or modification) and (vi) a decision must be rendered within
ten business days of the parties’ closing statements or submission of
post-hearing briefs.
(b) Injunctions and Enforcement of Arbitration Awards. The Executive or the
Company may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 18(a). Also, the Company may bring such an
action or proceeding, in addition to its rights under Section 18(a) and whether
or not an arbitration proceeding has been or is ever initiated, to temporarily,
preliminarily or permanently enforce any part of the provisions of Sections 7(c)
and (h) of the Employment Agreement. The Executive agrees that (i) violating any
part of the provisions of Sections 7(c) and (h) would cause damage to the
Company that cannot be measured or repaired, (ii) the Company therefore is
entitled to seek an injunction, restraining order or other equitable relief
restraining any actual or threatened violation of the provisions of Sections
7(c) and (h), (iii) no bond will need to be posted for the Company to receive
such an injunction, order or other relief and (iv) no proof will be required
that monetary damages for violations of the provisions of Sections 7(c) and
(h) would be difficult to calculate and that remedies at law would be
inadequate.

 

-10-



--------------------------------------------------------------------------------



 



(c) Jurisdiction and Choice of Forum. The Executive and the Company irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 18(a). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both the
Executive and the Company (i) acknowledge that the forum stated in this Section
18(c) has a reasonable relation to this Agreement and to the relationship
between the Executive and the Company and that the submission to the forum will
apply even if the forum chooses to apply non-forum law, (ii) waive, to the
extent permitted by law, any objection to personal jurisdiction or to the laying
of venue of any action or proceeding covered by this Section 18(c) in the forum
stated in this Section 18(c), (iii) agree not to commence any such action or
proceeding in any forum other than the forum stated in this Section 18(c) and
(iv) agree that, to the extent permitted by law, a final and non-appealable
judgment in any such action or proceeding in any such court will be conclusive
and binding on the Executive and the Company. However, nothing in this Agreement
precludes the Executive or the Company from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Section 18(a) and this
Section 18(c).

 

-11-



--------------------------------------------------------------------------------



 



(d) Waiver of Jury Trial. To the extent permitted by law, the Executive and the
Company waive any and all rights to a jury trial with respect to any Employment
Matter.
(e) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.
19. If any compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Code, the Company shall, in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
order to, where applicable, (a) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A or (b) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications, in each case, without any
diminution in the value of the payments to the Executive. To the extent required
in order to comply with Section 409A of the Code, amounts and benefits to be
paid or provided to the Executive under Section 2 of this Agreement shall be
paid or provided to the Executive on the first business day after the date that
is six months following the Date of Separation.

 

-12-



--------------------------------------------------------------------------------



 



Headings
20. The headings of Sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
Counterparts
21. This Agreement may be executed in one or more counterparts.

 

-13-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first written above.

                  /s/ Marc Gordon             Marc Gordon
 
                Morgans Hotel Group Co.
 
           
 
  By:   /s/ Jeffrey M. Gault
 
   

 

-14-